UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6231



MICHAEL A. DUNCAN,

                                            Plaintiff - Appellant,

          versus


DOCTOR SHERMAN, Jail Dentist,

                                             Defendant - Appellee.



                            No. 03-6351



MICHAEL A. DUNCAN,

                                            Plaintiff - Appellant,

          versus


DOCTOR SHERMAN, Jail Dentist,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1869-AM)


Submitted:   May 29, 2003                   Decided:   June 4, 2003
Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael A. Duncan appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000) and denying his motion to amend. We have reviewed

the record and find that these appeals are frivolous. Accordingly,

we dismiss the appeals on the reasoning of the district court.   See

Duncan v. Sherman, No. CA-02-1869-AM (E.D. Va. filed Jan. 21, 2003

& entered Jan. 22, 2003; filed Feb. 12, 2003 & entered Feb. 13,

2003).   We deny Duncan’s motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED


                                2